Citation Nr: 0008453	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  96-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a chronic right 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from August 1989 to August 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) July 1994 rating decision which, 
in pertinent part, granted service connection for bilateral 
hearing loss, assigning it a noncompensable evaluation, and 
denied service connection for right ankle disability.  

By July 1994 rating decision, the RO also granted service 
connection for the veteran's temporomandibular joint (TMJ) 
disability, tinea corporis and tinea pedis, and tinnitus, 
assigning each disability a noncompensable rating.  A timely 
notice of disagreement with regard to the noncompensable 
ratings assigned the aforementioned disabilities was received 
by the RO in April 1995, and a statement of the case was 
issued in August 1995.  In his November 1995 substantive 
appeal, the veteran specifically asserted that his service-
connected TMJ disability, tinea corporis and tinea pedis, and 
tinnitus should each be assigned a 10 percent rating.  
Thereafter, by August 1996 rating decision, the RO increased 
the ratings of the service-connected TMJ disability, tinea 
pedis and tinea corporis, and tinnitus, to 10 percent each, 
effective August 28, 1993, the day after the date of service 
separation; he was notified by the RO in October 1996 that, 
pursuant to his substantive appeal, this favorable action 
constituted a full grant of benefits sought relative to the 
issues of entitlement to compensable ratings for the service-
connected TMJ disability, tinea corporis and tinea pedis, and 
tinnitus; thus, those issues were not certified for appellate 
consideration by the RO.  As no further communication was 
received from, or on behalf of the veteran, suggesting that 
the 10 percent ratings assigned the aforementioned 
disabilities were inadequate or that he wished those issues 
to remain in appellate status, the Board concludes that his 
appeal as to entitlement to compensable ratings for TMJ 
disability, tinea pedis and tinea corporis, and tinnitus has 
been rendered moot by such recent favorable RO action.

Appellate consideration of entitlement to an initial, 
compensable rating for bilateral hearing loss is held in 
abeyance pending completion of the development requested in 
the remand below.


FINDINGS OF FACT

1.  The veteran sprained his right ankle on two occasions in 
service, each time requiring medical treatment; the presence 
of a chronic right ankle disability was not indicated during 
treatment following each ankle sprain in service, on service 
separation medical examination in May 1993, nor at any other 
time after service.

2.  There is no current confirmed medical diagnosis of a 
chronic right ankle disability; competent medical evidence 
does not show a link between active service and any current, 
claimed chronic right ankle disability.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for a chronic right ankle disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for arthritis if the 
disability becomes manifest to a compensable degree within 1 
year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal he reported 
having twisted his right ankle in April 1991, resulting in 
pain, swelling, inability to flex, and difficulty turning the 
ankle.  On initial examination on April 1, 1991, X-ray study 
of the ankle was negative; he was issued an ankle splint and 
placed on light duty for 3 weeks.  On follow-up medical 
examination on April 4, he indicated that his condition was 
improving and he was able to put more pressure on the ankle; 
on examination, the ankle was slightly swollen and tender to 
palpation, and right ankle sprain was diagnosed.  On another 
follow-up examination later on April 16, 1991, he indicated 
that he did not experience any problems with the ankle, and 
resolving right ankle sprain was diagnosed.  On one occasion 
in April 1992, he reported right ankle pain following an 
ankle twisting injury, also reporting a history of "minor 
ankle problems;" on examination, the ankle was swollen and 
painful, but X-ray study of the ankle was negative.  No 
report or clinical finding relative to any right ankle 
symptomatology or disability was indicated during the 
remainder of his active service period, including on service 
separation medical examination in May 1993, at which time his 
lower extremities were clinically evaluated as normal.  

On VA medical examination in October 1993, the veteran 
reported a history of right ankle pain.  On examination, 
there was no evidence of any musculoskeletal abnormality 
involving the ankle, and the pertinent diagnosis was history 
of right ankle pain with "no dysfunction at this time."  

Medical records from the Buenaventura Medical Clinic (BMC) 
from May to October 1995 reveal that the veteran underwent a 
general medical examination and evaluation of a right ankle 
sprain in May 1995; reportedly, he hurt the ankle "on 
Saturday," was seen in "IC," but X-ray study of the ankle 
was negative.  On examination, some mild bruising of the 
right heel was noted and the range of motion of the right 
ankle was decreased; the examination was otherwise 
essentially normal.  Clinical assessment was "get acquainted 
visit with normal physical exam" and status post right ankle 
sprain, improving with air splint.

In his November 1995 substantive appeal, the veteran 
indicated that he repeatedly sprained his right ankle during 
active service, and most recently, reinjured it in May 1995.  
He thus contended that his right ankle disability was chronic 
in nature, warranting an award of service connection 
therefor.

On VA medical examination, conducted in October 1996 for 
unrelated purposes, the veteran made no mention of 
experiencing any symptomatology referable to his right ankle, 
nor were any pertinent findings noted on examination.

Based on the foregoing, the Board finds that the claim of 
service connection for a chronic right ankle disability is 
not well grounded.  In particular, although his service 
medical records reveal that he sustained acute right ankle 
injury on two separate occasions during service, resulting in 
temporary pain, swelling, and impairment of the range of 
motion, X-ray studies of the ankle, following each twisting 
injury, did not reveal any chronic abnormality; as his in-
service symptoms are shown to have undergone rapid 
improvement and no pertinent report or clinical findings were 
indicated on service separation medical examination in May 
1993, it appears that the in-service right ankle problems 
were acute and transitory in nature, and resolved without 
residual disability prior to service separation in August 
1993.  Such conclusion is further confirmed by October 1993 
VA medical examination report, at which time no 
contemporaneous right ankle disability was evident.  Although 
he is shown to have sprained the right ankle after service in 
May 1995 (see medical records from the BMC), X-ray study of 
the ankle at that time appears to have been negative for any 
abnormality; clinical assessment on examination at the BMC in 
May 1995 was that the ankle sprain was improving, and that 
the physical examination was "normal."  No suggestion was 
made on examination in May 1995 that contemporaneous right 
ankle symptomatology was etiologically related to any 
symptomatology experienced in service.  

Most importantly, the record is devoid of any clinical 
evidence showing a current diagnosis of a chronic right ankle 
disability, of service origin or otherwise.  The Board 
stresses that no right ankle disability was found on VA 
medical examination in October 1993 or later on examination 
in October 1996.  As a current confirmed diagnosis of a 
chronic right ankle disability is not shown by competent 
medical evidence, the veteran's claim must be denied as not 
well grounded.  See Rabideau, 2 Vet. App. 14; see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability there can be no valid 
claim).

The Board is mindful of the veteran's contention that he 
repeatedly injured his right ankle during active service, 
suggesting that such disability led to another injury in May 
1995, and that he currently has a chronic right ankle 
disability of service origin.  While the credibility of his 
contention is not challenged and his competence to testify 
with regard to observable symptoms of recurrent right ankle 
pain and swelling is noted to be consistent with Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), he is simply not competent, 
as a lay person, to render a medical diagnosis of a chronic 
right ankle disability or provide an etiological link between 
in-service symptoms and any current symptomatology.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 
494. 

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that chronic right 
ankle disability is related to combat service; thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable in this claim.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

Service connection for a chronic right ankle disability is 
denied.


REMAND

As indicated above, service connection for bilateral hearing 
loss was granted by RO rating decision in July 1994, and a 
noncompensable evaluation was assigned.  That decision was 
based on the veteran's service medical records and post-
service clinical evidence showing a hearing loss disability 
of service origin.  Most recently, a VA audiological 
examination was conducted in October 1996.  Although his 
hearing thresholds were within normal limits at that time, 
the veteran maintained that he was unable to hear well.  

During the pendency of the veteran's appeal, the rating 
criteria under which diseases of the ear and other sense 
organs are evaluated have been amended, effective June 10, 
1999.  38 C.F.R. § 4.85 et seq. (see 64 Fed. Reg. 25,202-10).  
It is apparent that the RO did not have an opportunity to 
evaluate the veteran's claim pursuant to the newly-amended 
regulation, of which the version most favorable to him must 
be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Thus, further development of the medical evidence, 
to comply with the recently amended criteria, is required.  

In view of the foregoing and to ensure full compliance with 
due process requirements, the claim of an initial, 
compensable rating for bilateral hearing loss is REMANDED for 
the following development:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected bilateral 
hearing loss disability since October 
1996.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of treatment should be 
obtained and incorporated into the 
claims folder.

2.  The veteran should be afforded 
another VA audiological examination to 
determine the extent and severity of his 
service-connected bilateral hearing 
loss.  All necessary testing should be 
performed.  The examination report 
should include a description of the 
findings and associated functional 
impairment.  The claims folder and the 
information necessary for the examiner 
to make findings concerning the 
evaluation of the veteran's bilateral 
hearing loss in accordance with the 
criteria effective June 10, 1999 
(38 C.F.R. § 4.85 et seq.) must be 
provided the examiner for review in 
conjunction with the examination.  

3.  The RO should then review the 
veteran's claim of an increased rating 
for bilateral hearing loss in accordance 
with new criteria referable to diseases 
of the ear and other sense organs, 
38 C.F.R. § 4.85 et seq., applying the 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 312-13.

4.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).  See Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board, if in order.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


